Name: Commission Implementing Regulation (EU) 2016/8 of 5 January 2016 specifying the technical characteristics of the 2017 ad hoc module on self-employment (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: labour market;  economic analysis;  personnel management and staff remuneration
 Date Published: nan

 6.1.2016 EN Official Journal of the European Union L 3/35 COMMISSION IMPLEMENTING REGULATION (EU) 2016/8 of 5 January 2016 specifying the technical characteristics of the 2017 ad hoc module on self-employment (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(5) thereof, Whereas: (1) For the purpose of monitoring progress towards the common objectives set out in the Europe 2020 strategy the Commission should receive from the Member States a comprehensive set of data on self-employment that allows comparisons to be made between Member States. (2) Commission Regulation (EU) No 318/2013 (2) establishes an ad hoc module on self-employment. (3) Commission Delegated Regulation (EU) No 1397/2014 (3) specifies and gives a description of the areas of specialised information (ad hoc sub-modules) which should be included in the 2017 ad hoc module on self-employment. (4) The Commission should specify the technical characteristics, the filters, the codes and the deadline for the transmission of data under the ad hoc sub-module on self-employment. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The technical characteristics of the 2017 ad hoc module on self-employment, the filters, the codes to be used and the deadline by which the results shall be sent to the Commission are laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 77, 14.3.1998, p. 3. (2) Commission Regulation (EU) No 318/2013 of 8 April 2013 adopting the programme of ad hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 99, 9.4.2013, p. 11). (3) Commission Delegated Regulation (EU) No 1397/2014 of 22 October 2014 amending Regulation (EU) No 318/2013 adopting the programme of ad hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 370, 30.12.2014, p. 42). ANNEX This Annex sets out the technical characteristics, filters and codes to be used in the ad hoc module on self-employment scheduled to be carried out in 2017. It also sets the dates for submission of data to the Commission. Deadline for transmission of the results to the Commission: 31 March 2018. Filters and codes to be used for sending data: as set out in Annex III to Commission Regulation (EC) No 377/2008 (1). Columns reserved for optional weighting factors, to be used in cases of subsampling or non-response: columns 222-225 containing whole numbers and columns 226-227 containing decimal places. (1) Sub-module Economically dependent self-employment Name/Column Code Description Filter MAINCLNT Economic dependency STAPRO = 1,2 211 Number and importance of clients in the last 12 months 1 No client in the last 12 months 2 Only one client in the last 12 months 3 2-9 clients in the last 12 months, but one was dominant 4 2-9 clients in the last 12 months, and none was dominant 5 More than 9 clients in the last 12 months, but one was dominant 6 More than 9 clients in the last 12 months, and none was dominant 9 Not applicable (not included in the filter) Blank No answer/Don't know WORKORG Organisational dependency STAPRO = 1,2 AND MAINCLNT  1 212 Influence over deciding working hours 1 The respondent decides 2 The client/s of the respondent decide(s) 3 Any other party decides 9 Not applicable (not included in the filter) Blank No answer/Don't know (2) Sub-module Working conditions for self-employed people Name/Column Code Description Filter REASSE Main reason for becoming self-employed STAPRO = 1,2 213 Main reason for becoming self-employed when starting to work as self-employed in the current job 1 Could not find a job as an employee 2 The respondent's former employer requested the respondent to become self-employed 3 It is the usual practice in the respondent's field 4 A suitable opportunity presented itself 5 Continued the family business 6 Did not want to or plan to become self-employed, but started working as self-employed for another reason than listed previously 7 Wanted to be self-employed because of flexible working hours 8 Wanted to be self-employed for other reason 9 Not applicable (not included in the filter) Blank No answer/Don't know SEDIFFIC Main difficulty as self-employed STAPRO = 1,2 214 Self-perceived main difficulty in working as self-employed during the last 12 months 0 Lack of influence on setting the price of own work 1 Lack of access to financing for the business 2 Delayed payments or non-payments 3 Inappropriate levels of administrative burden 4 Lack of income in case of sickness 5 Periods of financial hardship 6 Periods of having no customer, no assignments or project to work on 7 Other difficulty 8 Had no difficulties 9 Not applicable (not included in the filter) Blank No answer/Don't know REASNOEM Main reason for not having employees STAPRO = 2 215 Self-perceived main reason for not having any employees 0 Respondent primarily wants to employ him/herself 1 There is not enough work 2 Difficult to find suitable staff 3 Legal framework is too complicated 4 High social contributions 5 Not possible in the respondent's occupation 6 Respondent prefers to work with sub-contractors or associates 7 The respondent's client/s want(s) the respondent to do the work 8 Other reason 9 Not applicable (not included in the filter) Blank No answer/Don't know BPARTNER Working with business partners STAPRO = 1,2 216 Working with a co-owner and/or in a network of other self-employed 1 Works together with a co-owner 2 Works together with other self-employed in a network 3 Both 4 Neither 9 Not applicable (not included in the filter) Blank No answer/Don't know PLANEMPL Planned hiring of employees or subcontractors STAPRO = 1,2 217 Plans to employ or sub-contract in the next 12 months 1 Plans to employ only permanent employees 2 Plans to employ only temporary employees 3 Plans to employ both permanent and temporary employees 4 Plans to only hire subcontractors 5 Plans to hire subcontractors and employ employees 6 Does not plan to hire employees or subcontractors 9 Not applicable (not included in the filter) Blank No answer/Don't know (3) Sub-module The self-employed and employees Name/Column Code Description Filter JBSATISF Job satisfaction WSTATOR = 1,2 218 The level of job satisfaction in the main job 1 Satisfied to a large extent 2 Satisfied to some extent 3 Satisfied to a small extent 4 Not satisfied at all 9 Not applicable (not included in the filter) Blank No answer/Don't know AUTONOMY Job autonomy WSTATOR = 1,2 219 The level of influence over content and order of tasks in the main job 1 Able to influence both contents and order of tasks 2 Able to influence contents but not order of tasks 3 Able to influence order but not contents of tasks 4 Not able to influence contents, nor order of tasks 9 Not applicable (not included in the filter) Blank No answer/Don't know PREFSTAP Preferred professional status for the main job WSTATOR = 1,2 220 Preference to work as an employee if currently self-employed, or preference to work as self-employed if currently working as an employee 1 Does not want to change professional status 2 Is self-employed but wishes to work as an employee 3 Is working as an employee or family worker but wishes to be self-employed 9 Not applicable (not included in the filter) Blank No answer/Don't know OBSTACSE Main reason for not becoming self-employed in the main job PREFSTAP = 3 221 The main reason why current employees or family workers who wish they were self-employed have not switched to their preferred professional status 1 Financial insecurity 2 Difficulties with getting financing for the business 3 Too much stress, responsibilities, or risk 4 Less coverage from social protection 5 Other reason 9 Not applicable (not included in the filter) Blank No answer/Don't know (1) Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a subsample for the collection of data on structural variables and the definition of the reference quarters (OJ L 114, 26.4.2008, p. 57).